Per Curiam,
There is nothing in this case that requires discussion. The action is clearly ex delicto. It is true, the statement commences by reciting a contract, but that is merely matter of inducement, to show how the defendant acquired possession of the property on which he afterwards committed the trespass complained of. The recital was wholly unnecessary and may be so treated. The bodj’- of the statement contains a distinct averment of the trespass complained of; and by pleading not guilty thereto the defendant so recognized it. On that issue the case was tried and judgment entered. It was only when the defendant was confronted with a capias ad satisfaciendum that he alleged the judgment is founded on contract, or represents damages for non-performance of his contract with plaintiff, and hence, under the act of 1842, abolishing imprisonment for debt, etc., he was exempt from arrest and imprisonment. In that he was *395mistaken. The injury done by him to plaintiff’s property had no necessary connection with their contractual relation. It was the result of a trespass, pure and simple, outside of the contract. There is nothing in the record that would justify us in sustaining either of the specifications of error.
Judgment affirmed.